Citation Nr: 1111483	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  07-24 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for cellulitis, bilateral lower extremities, to include as secondary to service-connected left inguinal herniorrhaphy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2006 and May 2006 Regional Office (RO) in Chicago, Illinois rating decisions, which denied the claim on appeal.

The Veteran had a hearing before the undersigned Veterans Law Judge in July 2009.  A transcript of that proceeding has been associated with the claims file.

The Veteran's claim was remanded by the Board for further development in September 2009.  The requested development having been partially completed, the case is once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for cellulitis, bilateral lower extremities, to include as secondary to service-connected left inguinal herniorrhaphy.  Despite the extensive development already undertaken, the Board finds that the claim again must be remanded.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As noted above, the matter was previously remanded by the Board in September 2009, in relevant part, to afford the Veteran an additional VA examination for his claimed lower extremity cellulitis, to include as opinion as to whether any lower extremity cellulitis was caused or aggravated by any incident of military service, to include the Veteran's service-connected left inguinal herniorrhaphy.  In compliance with the Board's remand instructions, a VA examination was conducted in October 2010.  However, while the examiner diagnosed left lower extremity cellulitis, the resulting VA examination report provided an etiology opinion only on a direct basis and did not consider the Veteran's secondary claim, specifically, whether the service-connected left inguinal herniorrhaphy caused or permanently aggravated the Veteran's lower extremity cellulitis.  As such, an addendum opinion is necessary to consider the foregoing.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements for the claims file to be sent to the same examiner that conducted the October 30, 2010 VA examination.  If the same VA examiner is not available, then the claims file should be provided to another appropriate examiner.  The examiner should be asked to issue an addendum to the October 30, 2010 examination report.  Specifically, the examiner should be asked to review the Veteran's complete claims file, including the September 2009 remand and this remand, and all other relevant records.  After reviewing the claims file, the examiner should state whether it is as least as likely as not (50 percent probability or more) that the Veteran's recurrent left lower extremity cellulitis with intermittent left lower extremity edema was caused by or a result of or permanently aggravated by his service-connected left inguinal herniorrhaphy.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided. 

2.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


